Citation Nr: 1443430	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for right wrist carpal tunnel syndrome.

7.  Entitlement to service connection for left wrist carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1968 to October 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at an April 2011 personal hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  The Veteran withdrew one issue from appeal at that time.  Following the hearing, the Board in October 2011 remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for additional development.  They are now returned to the Board for further appellate consideration following full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that since the most recent September 2012 supplemental statement of the case, the Veteran has submitted additional evidence, in the form of an examination report from a private doctor.  He has not waived initial AOJ consideration of that evidence, but such is not required, as the evidence is not relevant to any issue before the Board.  It relates to a new claim of service connection for a heart condition.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran was exposed to excessive noise in service.

2.  Currently diagnosed bilateral hearing loss is related to in-service noise exposure.

3.  Currently diagnosed tinnitus was first manifested on active duty.

4.  No currently diagnosed low back disability was first manifested during active duty or during the first post-service year; the condition is not related to active military service.

5.  No currently diagnosed neck disability was first manifested during active duty or during the first post-service year; the condition is not related to active military service.

6.  No currently diagnosed right knee disability was first manifested during active duty or during the first post-service year; the condition is not related to active military service.

7.  No currently diagnosed carpal tunnel syndrome was first manifested during active duty; the condition is not related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for service connection of bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection of tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection of a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection of a neck disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection of a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection of right wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).

7.  The criteria for service connection of left wrist carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A November 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service personnel and treatment records, and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal, and none were discovered by the AOJ during searches of VA computer systems.  The sole private records which could not be obtained were reported to be unavailable by the Veteran.  The AOJ has complied with the Board's remand instructions regarding private records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, has been obtained in compliance with the Board's remand directives.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted and necessary opinions secured in November 2011, as instructed by the Board; the Veteran has not argued, and the record does not reflect, these examinations and opinions are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made necessary clinical findings with regard to each claimed disability and rendered the requested nexus opinions with accompanying supportive rationale.  The examinations are adequate for adjudication purposes.

At the Veteran's April 2011 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Degenerative joint disease, as is currently shown in the spine and knees, is a listed condition, with an applicable presumptive period of one year following separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Hearing Loss

Service personnel records (SPRs) and the Veteran's competent testimony reveal that in service he was an aviation ordnance man, responsible for leading munitions aboard planes on an aircraft carrier.  His work environment, even with use of protection, was exceedingly noisy.  Service treatment records (STRs) include findings consistent with monitoring of his hearing acuity, reinforcing the finding of noise exposure.  An injury in service from acoustic trauma is established.

STRs demonstrate that on one test, the Veteran did meet the criteria for a hearing loss disability for VA purposes.  Hearing loss disability is recognized when puretone thresholds at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For all others, however, and at separation, no disability was shown.  At entry into service, audiometry results were within normal limits, showing:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
15
15
15
5
LEFT
5
5
20
15
5

Testing in June 1969 showed that the Veteran had a left ear hearing loss disability:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
25
35
35
LEFT
25
25
25
45
35

A May 1970 audiogram showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
25
25
35
30
25

At separation from service in October 1972, presumably after a short break from his ordnance duties, as he was no longer aboard ship, testing showed:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
10
20
20
20
15

A VA examination was conducted in November 2011.  At that time, audiometric testing showed:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
25
35
65
75
75
44
LEFT
20
35
65
70
75
48

These results very clearly demonstrate a current hearing loss disability for VA purposes, which the examiner properly recognized.  The Veteran reported his exposure to loud noise in service from aircraft, and also described extensive noise exposure from power tools as a cabinet maker and shop teacher for many years after discharge.  The examiner opined that it was less likely than not that the currently diagnosed hearing loss was related to service.  He reasoned that the average puretone threshold at entry (for 1000, 2000, 3000, and 4000 Hertz) was 13 decibels on the right and 11 on the left.  At separation, the averages were 20 on the right and 19 on the left.  He stated that a shift of seven or eight decibels was not significant.  With no significant change in service, and normal hearing at separation, no nexus was shown.

However, the use of these averages by the examiner ignores vital facts.  First, consideration must be given to the threshold at 500 Hertz; the limiting of consideration to four frequencies applies only to evaluation questions, not service connection.  Second, the use of averages devalues the upward shift of 15 decibels on the right and 10 on the left between entry and separation at 4000 Hertz.  There was in fact an increase in thresholds at almost all frequencies between entry and separation.

Moreover, the examiner failed to discuss the even higher puretone thresholds during the middle part of the Veteran's service, which reinforce the idea that his noisy work environment was having an impact on his hearing.  The Board must find the nexus opinion lacks probative value, as it ignores or mischaracterizes important evidence.

The objective medical evidence of record demonstrates that the Veteran's hearing acuity decreased during service, as shown by increased puretone thresholds in all but one frequency (2000 Hz) in the left ear.  Current testing and lay statements indicate the presence of a progressive hearing loss.  Resolving all doubt in favor of the veteran, the Board determines that this progression had its onset in military service as a result of the Veteran's acoustic trauma in performing his duties.  Service connection for bilateral hearing loss is warranted.

	Tinnitus

Tinnitus, typically a ringing or buzzing in the ears, is subject to diagnosis by a layperson, as the manifestation is observable through the five senses, without benefit of any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The Veteran here reports that he first noted tinnitus on active duty.  While there is no contemporaneous documentation of such, the absence of contemporaneous medical evidence is only one factor in determining credibility of lay evidence.  Lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The fact, discussed above, of in-service acoustic trauma sufficient to damage the Veteran's hearing supports his allegation of tinnitus on active duty.  Additionally, the VA examiner indicated that tinnitus may be related to such hearing loss, and he raised the possibility that an alleged head injury sustained in a motor vehicle accident in service may have caused tinnitus.  He also noted a serious head injury in a post-service accident.  However, the preponderance of the competent and credible evidence supports a finding that tinnitus began in service; at best the VA medical opinion speculates on potential causes.  Accordingly, service connection for tinnitus is warranted.  

	Back, Neck, and Right Knee Disabilities, and Carpal Tunnel Syndrome

As the analyses for each of the claimed orthopedic and neurological conditions is substantially similar, they are discussed together.

The Veteran alleges that the nature of his duties in service, involving lifting and moving heavy weights, crouching and kneeling on hard decks, and doing so for extended work days for several years caused cumulative injuries that have led to the development of current degenerative joint, and disc in the case of the back and neck, changes, as well as bilateral carpal tunnel syndrome.  He alleges that he experienced back, neck, and knee pain in service and chronically since that time; the problems have progressed as he ages.  He does not state that there was an indication of carpal tunnel syndrome in service, though he attributes that condition to the repetitive motions of the hands in loading ordnance.

As is discussed above, the Veteran's duties did involve the physical handling of heavy ordnance as he alleges.  Service treatment records reveal no treatment for, diagnosis of, or complaints related to the neck, right knee, or wrists.  He was treated for some left knee soreness on one occasion after a bike accident.  The Veteran did report experiencing low back pain for three weeks in June 1972; he was starting to feel better when he sought treatment.  Right side paravertebral muscle spasms were noted.  Hot soaks and aspirin were prescribed.  There were no further reports of any back problem.  At his examination for separation in October 1972, the Veteran affirmative denied current or past knee or problems, recurrent back pain, or any neurological problems or symptoms.  His physical examination was normal with regard to the knees, spine, wrists, and nerves.

Post service, the first indication of low back pain was in June 1991, when the Veteran informed his treating doctor that he had hurt his back a week to 10 days prior while doing yard work.  Lumbar strain was diagnosed.  The doctor also noted some unspecified "curious" symptoms in the left and right arms, but the neurological examination was normal.  By July 1991, the doctor noted that the low back pain "was gone."  In March 1996, he reported to another doctor that he had a "long history of pain in the back."  Probable mechanical low back pain was diagnosed.  The Veteran first related his back problems to service in July 1997, when he told a doctor his pain began at age 23, in the military.  He is currently diagnosed with degenerative disc and joint disease of the lumbar spine.  Neck, right knee, and carpal tunnel/wrist problems are first reported in private medical records from yet later dates; arthritic changes were not shown until approximately a decade ago.

In November 2011, a VA examiner reviewed the claims file in full, and conducted a physical examination of the Veteran.  He noted the Veteran's reports of back, neck, and knee pain since service, as well as the more recent documentation of diagnoses.  the Veteran stated that carpal tunnel problems started after service  The examiner also noted the allegations of wear and tear injuries in service, and the occurrence of a serious motor vehicle accident in 1973, following separation.  The Veteran reported sustaining significant injuries, with fractures of his face and ribs.  The physical nature of the Veteran's post-service employment was noted as well.  The examiner clinically verified the presence of current low back and neck degenerative disc and joint disease, right knee degenerative joint disease, and bilateral carpal tunnel syndrome.  He then opined that none of the diagnosed disabilities were at least as likely as not related to military service.  Each was, in his opinion, attributable to aging and post-service injuries.  Although the low back had been treated in service, no residuals were noted or complained of at separation, and there was no documentation of complaints or treatment for almost twenty years after service, and at that time the veteran attributed his complaints to a recent injury and denied a past history of back problems.  As to the wrists, neck and right knee, the evidence was largely silent until recently, many years after service, and there was no documentation of any related problems in service.  The examiner specified that work as a cabinet maker and in carpentry (as a shop teacher) involved repetitive motion, the main risk factor in carpal tunnel syndrome; these jobs were the most likely cause of the problem.

Initially, the Board notes that there is no diagnosis of or x-rays indicating degenerative joint disease of the low back. neck, or right knee within one year of separation from service.  Therefore, presumptive service connection under 38 C.F.R. § 3.307 is not applicable.

The Veteran is competent to report continuity of his symptoms since service, and such can be sufficient to establish service connection, as the degenerative joint disease is a listed disease for presumptive service connection purposes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  However, the Veteran's allegations are not, in this case, credible.  As the VA examiner noted, there is no documentation of any treatment or complaint of low back, neck, or right knee pain for almost 20 years after service.  Further, the Veteran affirmatively denied any such problems at his separation physical in October 1972, and when initially seeking treatment for his back problems in 1991, denied a relevant history and stated he had only recently injured the low back.  While since 1996 he has consistently reported that his back problems began in service, and from more recently has said the same of his neck and right knee, the absence of corroborating evidence for more than 20 years, combined with the contradictory statements made regarding current back, neck, and knee problems contemporaneous to service separation and in 1991, weighs against his allegations.

The Veteran has also offered his opinion with regard to the cause of carpal tunnel syndrome.  However, the Veteran is not competent to do so.  This is not a situation where the Veteran is reporting an observed cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994).  Instead, he is applying logic and reasoning to connect a reported remote action with a current condition.  Such requires application of specialized medical knowledge and training the Veteran lacks.  The opinion he expresses falls outside the realm of common knowledge of a lay person, and his opinion, while sincerely held, carries no probative weight.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The sole competent and credible evidence regarding a nexus to service for any of the claimed conditions, then, is the November 2011 VA medical opinion, which is negative and based on a well-reasoned rationale and supported by the clinical and documentary evidence of record.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for low back, neck, right knee, and carpal tunnel disabilities is not warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a low back disability is denied.

Service connection for a neck back disability is denied.

Service connection for a right knee disability is denied.

Service connection for right wrist carpal tunnel syndrome is denied.

Service connection for left wrist carpal tunnel syndrome is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


